Citation Nr: 1128402	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  05-21 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent prior to September 28, 2007, entitlement to a rating in excess of 10 percent from November 1, 2007 to March 12, 2008, and entitlement to a rating in excess of 30 percent beginning February 1, 2010 for a left knee osteoarthritis associated with the right knee and total knee arthroplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1982 with service in the Tennessee National Guard from 1983 to 1992.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The issues on appeal were previously before the Board in March 2009 when they were remanded for additional evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.  


REMAND

There are several references in the claims file to the Veteran being in receipt of Social Security payments.  An October 2008 VA clinical record references the fact that the Veteran is in receipt of Social Security benefits.  It is not apparent from the record if the benefits are received as a result of disability or are based on the Veteran's age.  It is also not apparent when the Veteran began receiving the benefits.  While Social Security records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of Social Security records, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 (1992).  Thus, the Board finds that the AMC/RO should obtain and associate with the claims folder a copy of the Social Security decision awarding the Veteran benefits, together with all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

In March 2009, the Board remanded the left knee claim, in part, to obtain a current VA examination to provide an evaluation of the Veteran's left knee, including residuals of a total left knee replacement, if performed.  A VA joints examination was conducted in September 2009.  The examiner reported that he did not have access to the Veteran's claims file when preparing the examination report.  An addendum to the examination report was prepared in October 2010.  The examiner noted that all medical records were reviewed but no claims file was present.  The examiner found that there was no subluxation or lateral instability by history or noted by examination.  The examiner wrote that, as clarification of the request for data is not possible, nothing further would be submitted.  The examiner noted that the issue may be moot as the Veteran had a left total knee replacement "in the interim."  In November 2010 another addendum was prepared.  The examiner noted that the claims file was reviewed as were the medical records.  The examiner then wrote: "Multiple attempts to contact MS Chapman were unsuccessful.  The claims folder was not available to me when I addressed an 'insufficient' exam on 10/22/10.  Now, the C-file is sent for my review as another 'insufficient'. which is deemed unacceptable to this examiner."  The examination report is not responsive to the Board's remand.  The examiner apparently reviewed the claims file but made no additional findings regarding the left knee.  More significant is the fact that the Veteran underwent a total knee replacement in December 2009 and no physical examination has been conducted to determine the current extent of severity of the service-connected disability status post surgery.  Based on the above, the Board finds another VA examination is required in order to accurately evaluate the Veteran's knee claim and to comply with the Board's prior remand directives.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security Administration the records pertinent to the appellant's claim for Social Security benefits as well as the medical records relied upon concerning that claim if applicable.

2.  Schedule the Veteran for a VA examination by a suitably qualified health care professional to determine the current nature and severity of the service-connected left knee disability.  The claims folder must be made available to the examiner for review of the pertinent documents therein in connection with the examination.  The report should reflect that such a review was conducted.  All indicated tests, studies and X-rays should be performed.  Range of motion testing for the knee must be conducted.  The examination should discuss any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, and pain with use, and provide an opinion as to how these factors result in any limitation of function.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups.  All losses of function due to problems such as pain should be equated to additional degrees of limitation of motion.  This should be done both in terms of flexion and extension.  The examiner should note whether there is recurrent subluxation and/or lateral instability and, if present, the severity thereof.  

3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  When the development requested has been completed to the extent possible, the case should be reviewed by the AMC/RO on the basis of additional evidence.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


